

116 S108 IS: To provide deferred action for certain individuals brought to the United States and to establish a border security trust fund, and for other purposes.
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 108IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Portman (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide deferred action for certain individuals brought to the United States and to establish a
			 border security trust fund, and for other purposes.
	
 1.DefinitionsIn this Act: (1)Eligible individualThe term eligible individual means an individual who meets the eligibility criteria described in section 2(b).
 (2)SecretaryThe term Secretary means the Secretary of Homeland Security. 2.Deferred action for certain childhood arrivals (a)Program authorizedThe Secretary shall establish a program through which an eligible individual may apply for deferred action status.
 (b)Eligibility criteriaAn individual shall be eligible for deferred action status under the program established under subsection (a) if the individual—
 (1)on June 15, 2012, was under the age of 31 years; (2)entered the United States—
 (A)on a date on which the alien was under the age of 16 years; and (B)without inspection or lawful status before June 15, 2012;
 (3)has continuously resided in the United States since June 15, 2007; (4)was physically present in the United States—
 (A)on June 15, 2012; and (B)on the date on which the Secretary makes a determination with respect to the eligibility of the individual for deferred action status;
 (5)(A)is in school; (B)has—
 (i)graduated from high school; or (ii)obtained—
 (I)a certificate of completion from a high school; or (II)a general education development certificate; or
 (C)is— (i)a member of the Armed Forces (as defined in section 101(a) of title 10, United States Code), including a member of the National Guard or Reserves; or
 (ii)a veteran, as defined in section 101 of title 38, United States Code, except that an individual discharged other than honorably is excluded;
 (6)has not been convicted of— (A)a felony;
 (B)a significant misdemeanor; or (C)3 or more misdemeanor offenses;
 (7)does not pose a threat to national security or public safety; and (8)was granted deferred action status before the date of the enactment of this Act.
				(c)Period of deferred action status
 (1)In generalSubject to paragraph (2), deferred action status granted under this section shall be valid for a period of 2 years beginning on the date on which the Secretary grants deferred action status to the eligible individual.
				(2)Renewal
 (A)In generalOn application to the Secretary, deferred action status granted under this section may be renewed for additional 2-year periods.
 (B)Renewal applicationNot more than 120 days before the date on which the deferred action status of an eligible individual expires, the eligible individual may submit to the Secretary an application for renewal of deferred action status.
					3.Border security trust fund
 (a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Border Security Trust Fund (in this section referred to as the Trust Fund), consisting of amounts appropriated to the Trust Fund under subsection (b) and any amounts that may be credited to the Trust Fund under subsection (c).
 (b)AppropriationThere is appropriated to the Trust Fund $25,000,000,000, to remain available until expended. (c)Investment of amounts (1)In generalThe Secretary of the Treasury shall invest such portion of the Trust Fund as is not required to meet current withdrawals in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.
 (2)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Trust Fund shall be credited to and form a part of the Trust Fund.
 (d)Availability of amountsAmounts in the Trust Fund shall be available to the Secretary without further appropriation, for—
 (1)construction of not fewer than 700 miles of reinforced fencing, excluding vehicle barriers; (2)installation of additional physical barriers;
 (3)construction and maintenance of access and patrol roads; (4)lighting;
 (5)an interlocking surveillance camera system; (6)remote sensors; and
 (7)the purchase from the Secretary of Defense of surplus aircraft and unmanned aircraft systems. 4.Annual report on border securityNot less frequently than once each fiscal year, the Secretary shall submit annually to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that describes for the applicable fiscal year—
 (1)the status of the construction of fencing and security improvements at United States borders; and (2)the estimated number of unlawful border crossings.